DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-21 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-21 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "applying a mold on the layer of curable material to form a mesh comprising intersecting walls defining cavities; after applying the mold, illuminating the mesh with light causing decarboxylation of the photoinitator to initiate curing of the curable material; after curing the curable material removing the mold; and after removing the mold depositing a wavelength converting material in the cavities to form an array of wavelength converting pixels.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schricker et al. (Patent No. US 10,734,543 B2) discloses that upon UV irradiation, the phenylglycolic or benzoylphenyl component of the acid absorbs light and undergoes a decarboxylation reaction (generating CO2).
Epler et al. (Patent No. US 7,875,533 B2) discloses a technique for mounting LED dies for packaging so the packaged LEDs have improved optical, electrical, and thermal characteristics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SEUNG C SOHN/
Primary Examiner, Art Unit 2878